                                                                                            Case 3:19-cv-04740-WHO Document 23 Filed 10/16/19 Page 1 of 2



                                                                                    1 Raffi Kassabian (SBN 260358)
                                                                                        Email: rkassabian@reedsmith.com
                                                                                    2 REED SMITH LLP
                                                                                        355 South Grand Avenue, Suite 2900
                                                                                    3 Los Angeles, CA 90071-1514
                                                                                        Telephone: +1 213 457 8000
                                                                                    4 Facsimile:   +1 213 457 8080
                                                                                    5 Attorneys for Defendants
                                                                                        Synchrony Bank and PayPal, Inc.
                                                                                    6

                                                                                    7
                                                                                                                   UNITED STATES DISTRICT COURT
                                                                                    8
                                                                                                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                                    9

                                                                                   10 GILBERT CASTILLO, JR, individually and on            No.: 3:19-cv-04740-JCS
                                                                                      behalf of a nationwide class of similarly situated
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 individuals,                                         STIPULATION TO EXTEND TIME
                                                                                                                                           TO RESPOND TO PLAINTIFF'S
                                                                                   12                 Plaintiff,                           AMENDED COMPLAINT
REED SMITH LLP




                                                                                   13         v.                                           Amended Compl. Filed: August 28, 2019

                                                                                   14 SYNCHRONY FINANCIAL d/b/a                            Current Response Date: September 25, 2019
                                                                                      SYNCHRONY BANK; and PAYPAL, INC.,
                                                                                   15                                                      New Response Date: December 2, 2019
                                                                                               Defendants.
                                                                                   16                                                      Hon. Mag. Judge Joseph C. Spero

                                                                                   17

                                                                                   18         TO THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
                                                                                   19 DISTRICT OF CALIFORNIA:

                                                                                   20         WHEREAS, Defendant Synchrony Bank (identified herein as Synchrony
                                                                                   21 Financial d/b/a Synchrony Bank (“Synchrony”) accepted service of the Complaint on

                                                                                   22 October 2, 2019;

                                                                                   23         WHEREAS, the Court directed Defendant PayPal, Inc., (“PayPal” and
                                                                                   24 collectively “Defendants”) to answer or otherwise respond to the Amended Complaint

                                                                                   25 by October 22, 2019 [ECF No. 22];

                                                                                   26         WHEREAS, Plaintiff does not object to Defendants’ request for an extension of
                                                                                   27 time within which to answer or otherwise respond to the Amended Complaint;

                                                                                   28

                                                                                                                              -1-
                                                                                                         STIPULATION TO RESPOND TO AMENDED COMPLAINT
                                                                                           Case 3:19-cv-04740-WHO Document 23 Filed 10/16/19 Page 2 of 2



                                                                                    1        WHEREAS, pursuant to Local Rule 6-1(a), parties may stipulate in writing,
                                                                                    2 without court order, to extend the time within which to answer or otherwise respond to

                                                                                    3 the Complaint, provided the change will not alter the date of any event or any deadline

                                                                                    4 already fixed by Court order,

                                                                                    5        WHEREAS, the parties have agreed to extend the deadline for Defendants to
                                                                                    6 answer or otherwise respond to the Complaint up to and including December 2, 2019;

                                                                                    7        WHEREAS, the parties further jointly request that Court adjourn the Initial
                                                                                    8 Case Management Conference set for November 19, 2019 for thirty (30) days, or to a

                                                                                    9 date convenient to the Court;

                                                                                   10        WHEREAS, this extension will not alter the date of any other event or any
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 other deadline already fixed by Court order, not specified herein;

                                                                                   12        THEREFORE, the parties stipulate and agree that Defendants’ response to the
REED SMITH LLP




                                                                                   13 Complaint shall be due no later than December 2, 2019. The parties further request

                                                                                   14 that the Court adjourn the Initial Case Management Conference to December 19, 2019

                                                                                   15 or to a date convenient to the Court.

                                                                                   16        SO STIPULATED.
                                                                                   17

                                                                                   18 DATED: October 16, 2019                      REED SMITH LLP
                                                                                   19
                                                                                                                              By /s/ Raffi Kassabian
                                                                                                                                Raffi Kassabian
                                                                                   20                                           Attorneys for Defendants
                                                                                   21
                                                                                                                                Synchrony Bank and
                                                                                                                                PayPal, Inc.
                                                                                   22
                                                                                        DATED: October 16, 2019
                                                                                   23                                                 SULAIMAN LAW GROUP, LTD.
                                                                                   24                                         By      /s/ James C. Vlahakis
                                                                                                                                   James C. Vlahakis
                                                                                   25

                                                                                   26                                              Attorneys for Plaintiff Gilbert Castillo, Jr.
                                                                                   27

                                                                                   28

                                                                                                                           -2-
                                                                                                      STIPULATION TO RESPOND TO AMENDED COMPLAINT
